


113 S2793 : To authorize the award of the Medal of Honor to Henry Johnson. 
U.S. Senate
2014-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
113th CONGRESS2d Session
S. 2793
IN THE HOUSE OF REPRESENTATIVES

September 19, 2014
Referred to the Committee on Armed Services

AN ACT
To authorize the award of the Medal of Honor to Henry Johnson. 


1.Authorization for award of the Medal of Honor to Henry Johnson for acts of valor during World War I
(a)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 3741 of such title to Henry Johnson for the acts of valor during World War I described in subsection (b).
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Henry Johnson while serving as a member of Company C, 369th Infantry Regiment, 93rd Division, American Expeditionary Forces, during combat operations against the enemy on the front lines of the Western Front in France on May 15, 1918, during World War I for which he was previously awarded the Distinguished Service Cross.
Passed the Senate September 18, 2014.Nancy Erickson,Secretary
